                  Case 3:17-cv-01104-VLB Document 70-26 Filed 04/01/19 Page 1 of 7


                                                                                                               1


                       Meeting
                       Meeting    of Senior
                               of the the Senior       the Department
                                            Faculty of Faculty    of of Spanish
                                                                      the       and Portuguese
                                                                           Department     of Spanish and Portugue

                                             Sue Byrne
                                             Sue  ByrneTenure Promotion
                                                          Tenure        Case
                                                                   Promotion Case

                                    February 9, 2016,
                                    February          4:00 p.m.,
                                                 9, 2016,        Departmental
                                                              4:00            Library
                                                                     p.m., Departmental Library

                                                    Notes
                                                    Notesbyby
                                                           NoelNoel
                                                                Valis Valis

            I  conducted
            I conducted  the meeting   of the seniorof
                                the meeting          faculty     discuss and
                                                        the tosenior          vote on Sue
                                                                           faculty       to Byrne's
                                                                                             discusstenure case,vote on Sue Byrne
                                                                                                         and
            fromAssoc.
            from    Assoc.               onAssoc.
                                on term to
                          Prof. Prof.         termProf.
                                                      to with
                                                           Assoc.       Present: with
                                                                tenure.Prof.      K. David  Jackson, Rolena
                                                                                          tenure.     Present: K. David Jacks
            Adorno,
            Adorno,      Roberto
                     Roberto          Gonzalez
                               Gonzalez                Anibal GonzalezAnibal
                                          Echevarria,Echevarria,           Perez, Tel    Valis (Chair).
                                                                                      Gonzalez          Also present
                                                                                                    Perez,      Tel Valis (Chair)
            were     following
                   the
            were the             non-voting
                           following          colleagues:
                                           non-voting      Howard    Bloch
                                                              colleagues:   (French),
                                                                                  HowardGiuseppe
                                                                                             BlochMazzotta  (Italian),
                                                                                                      (French),        Giuseppe Mazz
            andJack
            and      Dovidio
                  Jack          (FAS Dean
                           Dovidio      (FAS of Dean
                                                Academicof Affairs).
                                                              AcademicHoward    and Giuseppe
                                                                            Affairs).          served on
                                                                                             Howard     and   Internal
                                                                                                         the Giuseppe served on
            ReviewCommittee,
            Review      Committee,along with
                                         along David  Jackson
                                                   with         and myself
                                                            David     Jacksonas Chair
                                                                                   and (wemyself
                                                                                           met on Feb.    1).Dovidio
                                                                                                    as 3"1).
                                                                                                         Chair  Dovidio
                                                                                                                   (we met on Feb.
            was
            wasthere
                  thereto observe  on the 9th.on
                            to observe         He counted
                                                   the 9th.  the votes
                                                                   He at
                                                                       counted        the meeting.
                                                                          the end ofthe    votes Theat vote
                                                                                                         thewas:end 3 of the meetin
            no; 2 yes; no
            no;   2  yes;  abstentions.
                              no        The  vote
                                   abstentions.   did  not
                                                        Thecarry.
                                                               vote    did    not   carry.

            The
            Theonly people
                 only  people      that Itaking
                           that I observed      notes during
                                            observed     taking       9th meeting
                                                             the Feb.notes        were myself
                                                                             during           and Rolena
                                                                                       the Feb.     9 meeting were m
            Adorno.
            Adorno.

            I   e-mailed
            I e-mailed        Tamar Gendler.
                       Dean Dean                copying Dovidio,
                                      Tamar Gendler.                 the results
                                                               copying       Dovidio,        thenoting
                                                                                 of the voting,          that perhaps
                                                                                                   results      of thea voting, not
            meeting
            meeting  withwith
                          General   Counsel was
                                 General          in order,was
                                              Counsel             ininforming
                                                             before     order,thebefore          of the outcome.
                                                                                     candidateinforming         theThecandidate of t
            Departmental
            Departmental   Faculty  Vote form
                                 Faculty   form was       uploaded
                                                    alsoalso
                                                  was                 onto Byrne's
                                                                  uploaded        onto     file on Interfolio
                                                                                     caseByrne's        caseonfileFeb. on Interfolio
            11.OnOn
            11.          11, Jack
                       Feb.
                    Feb.        11,   Jack informed
                                   Dovidio             me   by e-mail
                                              Dovidio informed me this that at   by point there was
                                                                                     e-mail      that     need to
                                                                                                      no at this  meetpoint there wa
            with
            withGeneral   Counsel
                    General                    should
                                    and that Iand
                                 Counsel               proceed
                                                    that         to inform the
                                                             I should            candidate.
                                                                             proceed             that end, athe
                                                                                          toToinform          meeting
                                                                                                                  candidate. To tha
            for Jack
            for      and myself
                  Jack            to inform to
                          and myself             Byrne wasSue
                                             Sue inform               for Monday,
                                                              set upByrne      was Feb.
                                                                                     set 15, up2016,     1:00 pm., inFeb. 15, 2016,
                                                                                                  forat Monday,
            my office. I also Iwrote
                 office.         also up awrote
                                           one-pageupletter informing herletter
                                                        a one-page          of the same,   to be hand delivered
                                                                                       informing        her of tothe same, to be
            her
            herafter the meeting.
                  after     the meeting.

            At the
            At     beginning
                 the          of the Feb.
                      beginning       of 9th
                                           the    Feb.I noted
                                           th meeting,
                                               meeting,    9 I that  our charge
                                                                 noted     that wasourto discuss
                                                                                         charge         then to
                                                                                                   andwas    votediscuss and then
            formally on the Byrne tenure case. I
            formally      on   the   Byrne         then
                                               tenure    read aloud
                                                           case.    the
                                                                    I   Confidentiality
                                                                       then     read      notice
                                                                                        aloud     and
                                                                                                   the the Criteria
                                                                                                          Confidentiality   notic
            for
            for Promotion  material.
                   Promotion         AG asked ifAG
                                  material.        this asked
                                                        was nowif going  to be was
                                                                      this     a newnow       in the department,
                                                                                      thinggoing       to be a new thing in t
            implying      I had introduced
            implying that that                                all on my own.new
                                            something new something
                                  I had introduced                             I responded
                                                                                    all on   thatmybothown.
                                                                                                         the I responded that b
            Confidentiality
            Confidentiality and the Criteria
                                     and the  for Promotion
                                                  Criteria    statements
                                                                 for Promotion           Yale policy and were
                                                                          were official statements          that official Yale p
            Connecticut law on
            Connecticut       lawconfidentiality  was also applicable
                                     on confidentiality             was    Yale  so states).
                                                                       (as also applicable (as Yale so states).

               gavea Summary
             I gave  a Summary          the of
                                     findings
                              of theof        findings       Review
                                                the Internalof  the Committee.
                                                                      InternalIn Review      Committee,
                                                                                             Committee, In a word, t
                                                                                 a word, theCommittee.
             which included two outside
             which   included     two   members,
                                        outside   found  her
                                                    members, case underwhelming.
                                                                  found  her   case  underwhelming.

                                agreed
                    Jackson agreed
             David Jackson              with
                                           with      of the other
                                              much much           members'
                                                              of the    other assessment,
                                                                                  members' but nonetheless,
                                                                                                  assessment,  at bothbut nonetheless,
             meetings
             meetings   supported   her
                            supported   promotion.
                                              her     At  the Feb
                                                     promotion.   9th
                                                                   th meeting,
                                                                       meeting,
                                                                       At   the he said
                                                                                  Febhe that
                                                                                         9saidher most
                                                                                                   thatsuccessful
                                                                                                           her      book successful bo
                                                                                                                  most
             wasthe
             was   the     on Cervantes,
                      one one               that it was a that
                                  on Cervantes,            suggestive  was astudy,
                                                                  it literary         and that there
                                                                                 suggestive           are favorable
                                                                                                    literary       study, and that th
             outside
             outside  letters           on He
                              on the book.
                           letters            theagreed  that she
                                                     book.     He had  run intothat
                                                                   agreed              shein dealing
                                                                                problems       had run withinto
                                                                                                             law andproblems in deali
             history in Cervantes,
             history                  but observedbut
                           in Cervantes,                   she was not athat
                                                     that observed                He lauded
                                                                         lawyer.she    was not her archival approachHe lauded her ar
                                                                                                     a lawyer.
             andsuggested
             and   suggested  that some
                                     that of the
                                              some    of evaluators
                                                 outside              had a bias
                                                            the outside          against archival
                                                                               evaluators           research.
                                                                                                  had   a bias He added
                                                                                                                    against archival
             that
             that herher             should be considered
                             productivity
                      productivity                  should and be that we should look
                                                                   considered        andat her  whole
                                                                                             that    werecord—
                                                                                                          should look at her whol




Confidential
Confidential - Attorneys' Eyes Only                                                                                 BYRNE009051
                    Case 3:17-cv-01104-VLB Document 70-26 Filed 04/01/19 Page 2 of 7


                                                                                                                        2


             teaching, service,
             teaching,          and scholarship—in
                            service,                reaching a decisionreaching
                                          and scholarship—in            on her tenure.
                                                                                    a He offered few
                                                                                       decision    on her tenure. He of
             substantive comments
             substantive             on SB's scholarship.
                                comments     on SB's scholarship.

             Anibal Gonzalez
             Anibal      Gonzalez  PerezPerez          baseless allegations
                                           launchedlaunched           baseless of non-transparency
                                                                                       allegations       andof unfairness   in the
                                                                                                                    non-transparency        and u
             evaluation of SB's
             evaluation         ofcandidacy.      (We followed,(We
                                      SB's candidacy.               to thefollowed,
                                                                            letter, the steps-for-promotion
                                                                                              to the letter,       guidelines.
                                                                                                                          the steps-for-promo
                  evenallowed
             We even
             We            allowedfar morefar time  than usual
                                                  more     timeforthanexternal  evaluators
                                                                             usual               read the materials;
                                                                                        for toexternal                   deadline to read the m
                                                                                                                evaluators
             extensions were were
             extensions                     two outside
                                 given togiven       to twoevaluators
                                                                 outsidewho asked     for them. Allwho
                                                                                 evaluators                  askedevaluator
                                                                                                       the outside      for them. All the ou
             names were
             names     werevetted   and approved
                                 vetted               by the Administration.)
                                              and approved                         Apparently, he felt that some
                                                                     by the Administration.)                            faculty
                                                                                                                   Apparently,        he felt tha
             had been
             had   been dismissive    of the external
                             dismissive           of theevaluators,
                                                              external thoughevaluators,
                                                                                I pointed out thatthough
                                                                                                      at the earlier   Feb. 3
                                                                                                                   I pointed        out that at t
             meeting of the
             meeting       of Internal   Review Committee
                                 the Internal           Review    we Committee
                                                                       had discussed we the eight
                                                                                              had letters.
                                                                                                     discussed           the Feb.
                                                                                                             (Later, inthe     eight letters. (
             9th
             9th meeting,
                 meeting,  Rolena Rolena        went through
                                     AdornoAdorno           wenteachthrough
                                                                       one of the each
                                                                                    letters.)one
                                                                                              Jacksonof questioned     whether Jackson quest
                                                                                                           the letters.)
             the Internal
             the   InternalReviewReview
                                     Committee      had reviewedhad
                                                  Committee          the letters,
                                                                           reviewedbut boththeHoward     Bloch andbut
                                                                                                    letters,          I observed
                                                                                                                           both Howard Bloch
             that we did. I had prepared notes for
             that    we    did.     I   had     prepared  that purpose.
                                                                notes     AG
                                                                           for stated
                                                                                  that  that 6 of  the
                                                                                            purpose.   8  letters
                                                                                                             AG    were
                                                                                                                   statedpositive,
                                                                                                                               that 6 of the 8
             though there
             though         was some
                         there      wasdisagreement        on that point. He
                                            some disagreement                onsaid
                                                                                  thatthat the  system He
                                                                                            point.       shouldsaidbe applied
                                                                                                                        that the system shou
             clearly and cleanly,
             clearly                 though he did
                           and cleanly,                not explain
                                                   though       he what
                                                                     did he  notmeant    by that. He
                                                                                    explain            reiterated
                                                                                                    what            that he was
                                                                                                             he meant        by that. He reite
             puzzled by the
             puzzled       by dismissive     attitude toward
                                 the dismissive                 the outsidetoward
                                                            attitude          letters andthethat such
                                                                                                 outsidean attitude   was a and that such an
                                                                                                                letters
             common tendency
             common      tendency  in thein Department     of Spanish and
                                                the Department             ofPortuguese,
                                                                                 Spanishthough  and he     offered no examples.
                                                                                                       Portuguese,           though he offered
             He suggested
                  suggested           we didif
                             that ifthat            recommend
                                               not we    did not  SB'srecommend
                                                                         promotion to SB'stenure, that   would sendto
                                                                                                    promotion           the tenure,
                                                                                                                            wrong      that would
             signal to the
             signal      toworld
                               theoutside
                                      worldYale,     that Hispanists
                                                  outside       Yale,were     concerned
                                                                           that              and were watching
                                                                                    Hispanists                       this case.
                                                                                                         were concerned             and were watc
             Yale,
             Yale, he said,   had "to prove"
                       he said,         had "to  that we   can promote
                                                       prove"      thata candidate
                                                                             we can from        within. aOther
                                                                                          promote                 than to say from
                                                                                                             candidate          that within. Oth
             the case
             the       was meritorious,
                    case     was meritorious,he did not offer
                                                            heany didparticulars
                                                                         not offer            scholarship    to recommend
                                                                                   on SB'sany particulars on SB's scholarship  her
             promotion.
             promotion.   His entire
                                 His point
                                        entire was negative
                                                     point rather
                                                                was than     positive, rather
                                                                        negative         a defense based         implied threats
                                                                                                     than onpositive,            a defense based
             and unproven
             and   unproven   allegations.   It should be pointed
                                    allegations.            It should out that,
                                                                              beafter   claiming other
                                                                                    pointed         out faculty
                                                                                                           that,had      been claiming other
                                                                                                                      after
             dismissive of theof
             dismissive           outside
                                      the letters,
                                              outsideonce the   outside letters
                                                            letters,         once werethediscussed
                                                                                              outsideduringletters
                                                                                                              this meeting,werehe discussed dur
             himself
             himself  thenthen       to dismissto
                            tendedtended               letters.
                                                   the dismiss        the letters.

             Roberto
             RobertoGonzalez         Echevarria spoke
                        GonzalezEchevarria         spokenext.     He said
                                                              next.     Heshesaid
                                                                               was not shetenurable,
                                                                                              was not          the poor
                                                                                                      citingtenurable,        citing the poo
             quality of her
             quality        ofwork.
                                 her  the lack
                                        work.  of critical
                                                  the       insight
                                                         lack     ofand  sophiStication.
                                                                       critical             The
                                                                                       insight  book   on
                                                                                                     and   Cervantes,   for
                                                                                                             sophiStication.       The book
             example,
             example,   hinged    on a minor
                              hinged      on a trouvaille
                                                  minorand,and,overall,   was not was
                                                                    overall,         very good.
                                                                                           not Hervery writing
                                                                                                           good. is redolent
                                                                                                                      Her writing is redo
             withclichés
             with     clichésand malapropisms.     In the book onIn
                                    and malapropisms.                Ficino,
                                                                         theshe   uses aon
                                                                               book        strawman
                                                                                               Ficino, argument,
                                                                                                             she targeting
                                                                                                                     uses a strawman argu
                      nineteenth-century
             thelatelate
             the                             literary historian,
                              nineteenth-century                  Marcelinohistorian,
                                                               literary       Menendez y Pelayo,        for being Menendez y Pelayo, f
                                                                                                  Marcelino
             responsible
             responsible    for thefor    the excision
                                    presumed     presumed  of Ficino  from Spain's
                                                                 excision             literary history.
                                                                                of Ficino          fromRGE       pointed out
                                                                                                            Spain's       literary history.
             that
             that critics  today notoday
                      critics         longer take
                                               no M    y P seriously
                                                    longer seriously
                                                                takebecause                 of his Catholicism.
                                                                                of his nationalistic
                                                                         M because                      nationalistic  He     Catholicism.
             noted
             noted  thatthat       out important
                                 she
                          she left      left out    Italo-Hispanic
                                                        important    relations in the book and failed
                                                                         Italo-Hispanic             relations         in the
                                                                                                           to bring into   the book and fai
             discussion
             discussion    Americo    Castro'sCastro's
                                 Americo        important work     on Cervantes
                                                               important           from 1925;
                                                                                work             41 % of the book,
                                                                                          on Cervantes            from 1925; 41 % of the
             moreover,
             moreover, was was  bibliography   and notes. There
                                       bibliography                   a plethoraThere
                                                             and isnotes.                   is a making
                                                                                  of quotations,    plethora  the book
                                                                                                                     of read
                                                                                                                         quotations, makin
             like a catalogue.
             like     a catalogue.              no comparisons
                                  There wereThere       were no   of thought,  no ideas, of
                                                                      comparisons           no literary
                                                                                                 thought,analysis.
                                                                                                                 noTheideas, no literary
             Conclusion
             Conclusion repeats      the Introduction.
                                 repeats                 He observed that 3He
                                               the Introduction.               of the
                                                                                    observed          negative.
                                                                                       letters werethat      3 of Cascardi
                                                                                                                      the letters were ne
             pointed
             pointed to her tocritical
                                 her limitations.                               fluff, focusing   on  mere   details.
                                                          Armas's letter wasDe Armas's letter was fluff, focusing on
                                        criticalDelimitations.                                                        The
             letters        Folger and
             letters from from            Weberand
                                     Folger       were Weber
                                                        devastating.
                                                                  were Gaylord's    lacked substance,
                                                                           devastating.                  but still managed
                                                                                                   Gaylord's         lacked substance, bu
             to   criticize
             to criticize  her work,herdespite  the overall
                                            work,     despitepositive
                                                                    theview.
                                                                           overall positive view.

                      Adorno noted
             Rolena Adorno                  SB's achievements
                                 noted thatthat                 were modest. were
                                                  SB's achievements          The Cervantes
                                                                                     modest.       reliesCervantes
                                                                                             bookThe      on a       book relie
             single          'Ihe Ticino
                        source.
             single source.           'Ihe     is a compilation
                                          bookTicino     book isof sources.
                                                                     a compilation         be waging
                                                                            SB appears to of           a campaign,
                                                                                                sources.      SB appears to be
             based
             based on on    a of
                       a kind      conspiracy
                                kind          theory, that Ficino
                                        of conspiracy             was deliberately
                                                              theory,              "excised"was
                                                                         that Ficino               Spain. SB
                                                                                              fromdeliberately       "excised" f
             ignores critics
             ignores          like Damaso
                          critics       likeAlonso  and Alan
                                               Damaso         Trueblood  who  do not
                                                                                 not confirm
                                                                                     confirm
                                                          Alonso and Alan Trueblood who       her view
                                                                                                  her   of things.
                                                                                                         view   of things.




Confidential
Confidential -- Attorneys'
                 Attorneys'Eyes
                            Eyes Only
                                 Only                                                                                         BYRNE009052
                  Case 3:17-cv-01104-VLB Document 70-26 Filed 04/01/19 Page 3 of 7


                                                                                                                    3


            SB documents
                 documents   the presence   of Ficino inof
                                  the presence            Spain, but notin
                                                             Ficino           impact or significance.
                                                                         the Spain,      but not the    The book  is or significan
                                                                                                             impact
            superficial.
            superficial.  RA observes,   for example, for
                                  RA observes,          that she cites Ficinothat
                                                               example,        as a base
                                                                                      shetextcites
                                                                                               for Bartolome
                                                                                                       Ficino de las
                                                                                                                 as a base text fo
            Casas,
            Casas,  noting  4 or 5 mentions,
                        noting      4 or 5 but     what SB fails
                                               mentions,        butto note
                                                                       whatis that
                                                                                SBthose  4 or 5to
                                                                                     fails       mentions
                                                                                                    note are
                                                                                                           is out  of those 4 or 5
                                                                                                                that
            over 300
            over       sources
                     300    sources      the Apologetica.
                                cited in cited     in theThis       isunsustainable
                                                            Thisis an                  claim. And there
                                                                         an unsustainable                 are other
                                                                                                      claim.    And there are oth
            examples
            examples    of this
                            of kind
                                this of selective
                                         kind of  citing  as well. Theciting
                                                      selective         Cervantesas bookwell.
                                                                                         does not   include
                                                                                                  The       major
                                                                                                        Cervantes     book does not
            jurists
            jurists like Suarez
                         like or    Vitoria and
                                  Suarez     or returns
                                                  Vitoria to theand
                                                                 undead  romantic approach
                                                                       returns      to the toundead
                                                                                                  Don Quijote.
                                                                                                           romantic approach to

             RA then
             RA  thenwent through
                       went       the 8 external
                               through     the letters of evaluation:
                                                 8 external      letters of evaluation:

                              is positive,
                              is   positive, but he repeats
                                                      but he and repeats
                                                                  quotes liberally
                                                                                andfrom     SB herself,
                                                                                       quotes                        her SB herself, th
                                                                                                         thus usingfrom
                                                                                                   liberally
            claims
            claims  to make
                         to makehis judgment.
                                        his judgment.
                          praises her work,
                          praises         her maintaining      that SB has established
                                                 work, maintaining              that SB   a clear
                                                                                              hasrelation    between a clear relation
                                                                                                     established
            thought
            thought   in Italy
                           in and    Spain,and
                                 Italy        but RA    observes
                                                    Spain,        thatRA
                                                                but    she observes
                                                                            fails to make that
                                                                                            those larger
                                                                                                    she claims
                                                                                                           fails  of an
                                                                                                                     tohalo-
                                                                                                                          make those large
            Hispanic
            Hispanic    dialogue   and doesand
                            dialogue            not appear
                                                     does tonot be inappear
                                                                      dialogue with
                                                                                 to beItalian
                                                                                            inscholars.
                                                                                                 dialogue with Italian scholars.
                         notes
                         notes  thatthat
                                     she hasshe onlyhas
                                                      partially
                                                            onlydigested  the scholarship
                                                                     partially               on the topic
                                                                                      digested       the and    does not
                                                                                                             scholarship        on the topic
            offer
            offer the big
                       thepicture.
                               big The       book on Cervantes
                                       picture.         The book   is very
                                                                        onworthwhile,
                                                                             Cervantes    but ispoints
                                                                                                     very out worthwhile,
                                                                                                              a number of         but points
            false assumptions.
            false      assumptions.
                     is
                     ishighly
                           highlycriticalcritical
                                           on substanceon  andsubstance
                                                                methodology,and notingmethodology,
                                                                                        that SB's approachnoting
                                                                                                               is positivistic.
                                                                                                                         that SB's approa
            "Leading
            "Leading    scholars,"
                             scholars,"   writes areare
                                          writes        characterized   by original approaches,
                                                              characterized            by original  and a reach   beyond
                                                                                                            approaches,          and a reach
            their
            their areaarea
                        of specialization..:
                                 of specialization..:  does
                                                       doesnotnotsee this
                                                                      seein this
                                                                             SB.      in SB.
                        barely talkstalks
                        barely         about the    research,
                                                 about     theconfessing
                                                                  research,aas  aasconfessing
                                                                                     only
                                                                                       onlyread the "history
                                                                                                 read    the half'  of the
                                                                                                                "history        half' of the
            book
            bookonon   Cervantes.
                           Cervantes.The letter   lacksletter
                                                The      credibility.
                                                                   lacks credibility.
                     is
                     ispositive,
                           positive,but citesbuta luke-warm
                                                      cites review     of the Ficinoreview
                                                                 a luke-warm           book to buttress
                                                                                                  of the  : . Ficino
                                                                                                              claims. book to buttress
                                        is
                                        isbigbigon superlatives,   very small on substance.
                                                      on superlatives,               very small . barelyon talks  about the
                                                                                                              substance..         barely tal
            books.
            books.
                     is notnot
                     is      persuaded
                                   persuadedby the Cervantes
                                                      by thebook.      Cervantes book.
                                                                  Cervantes        wrote fiction,  not history.
                                                                                              Cervantes               notes
                                                                                                               wrotenotes
                                                                                                                        fiction, not hist
            thethicket
            the    thicketof citations,   the narrow philological
                                  of citations,             the narrowapproach,   though
                                                                              philological      toes
                                                                                                toes not  disparage
                                                                                                     approach,
                                                                                                        not    disparage
                                                                                                                      though
            philological
            philological   rigor. But    SR cannot
                                    rigor.        ButseeSRthecannot
                                                               forest for see
                                                                          the trees.
                                                                                 the forest for the trees.

            RA
            RA also
                 alsodiscussed    SB's case
                          discussed           in relation
                                           SB's     casetoin the comparison
                                                                  relationcandidates
                                                                                 to the comparison candidates
                                               that
                                               that outside  evaluators
                                                       outside           were asked towere
                                                                     evaluators          comment   on. ' to comment on.'
                                                                                                asked
            makes
            makesa gratuitous
                      a gratuitous comparison    between SB and
                                             comparison             the historian
                                                                between            Davidthe
                                                                              SB and      Nirenberg,  who writes
                                                                                                historian         on Nirenberg, wh
                                                                                                               David
            medieval
            medieval   Spain   and theand
                            Spain       Jewsthe Jews was   was favorable
                                                                  favorable in his assessment
                                                                                   in his assessment   placed
                                                                                                       placed  SB SB
            behind
            behind  thethe
                         three three
                                comparison    candidates, noting
                                         comparison                that she offers
                                                            candidates,             no paradigm
                                                                                 noting     thatshift
                                                                                                    sheor new vision.no paradigm shi
                                                                                                          offers
            Scholarly
            Scholarly  leadership    entails an original
                             leadership          entails  approach,   a broad reach
                                                              an original             beyond the field
                                                                                   approach,           of
                                                                                                  a broad      reach beyond the fi
            specialization,
            specialization,  andior theandior
                                          establishment
                                                    the of   a new field. SB does
                                                           establishment           ofnotamake
                                                                                           newthefield.
                                                                                                   grade. The
                                                                                                            SBHein°
                                                                                                                 does not make the
            book,
            book,whichwhichis an is
                                 influence   study, is a lesser
                                      an influence              achievement
                                                            study,       is athan    the Cervantes
                                                                                 lesser            book.  This
                                                                                            achievement than   is an the Cervantes
            indication
            indication  that the        the promise
                                  scholarly
                               that                    hoped for,
                                               scholarly           with the publication
                                                                promise       hoped for,         Cervantes
                                                                                          of thewith   the book,   was
                                                                                                             publication    of the C
            not
            notfulfilled
                  fulfilled          Ficino book.
                           with the with     the Ficino         tenurable.She is not tenurable.
                                                    She is not book.

            Noel Valis then
                        thenspoke,    focusing
                                 spoke,         on the Ficino
                                             focusing       on book,
                                                                   the but    observed
                                                                          Ficino        that some
                                                                                      book,     butof observed
                                                                                                       the problems that some of the
            noted therein
            noted          are
                      therein  also to
                                   are be  found
                                          also    in
                                                   tothebeCervantes
                                                             found      book.
                                                                         in   She
                                                                              the  noted  that
                                                                                     Cervantes she had  thirteenShe
                                                                                                      book.      pagesnoted
                                                                                                                        of  that she h
            comments,
            comments,        wouldwould
                        but but     only read          parts ofa it,few
                                                a fewread
                                             only                    as much
                                                                          partsof it details
                                                                                     of it,       after
                                                                                             pageas     page of
                                                                                                     much     of specific
                                                                                                                   it details page af
            examples
            examples   of poor  writing.writing.
                          of poor                       is a competent
                                         Overall, this Overall,            and conventional
                                                                         this    is a competent           and in
                                                                                               study of Ficino     Spain,
                                                                                                                 conventional   study
            often
            often focused  on bibliography
                     focused   bibliography           and hunting
                                              and source    source     andhunting
                                                                           performingand far more  glosses than far
                                                                                               performing        in-depth
                                                                                                                      more glosses th
            analyses.
            analyses. There is very
                                very little real literary
                                         little      real analysis
                                                              literaryeither. analysis either.




Confidential
Confidential - Attorneys' Eyes Only                                                                                      BYRNE009053
                   Case 3:17-cv-01104-VLB Document 70-26 Filed 04/01/19 Page 4 of 7


                                                                                                                         4


                        is poorly
                   is also
            But it it
            But                                    many examples
                            also written, as the many     examples of    SB's prose offered here [in the 13-page
                                                                      of SB's
            document] make clear. SheShewaswas reminded
                                                reminded of of what
                                                                what one  of the outside evaluators said of another
                                                                     one of
            scholar's writing:
            scholar's  writing: "The
                                "Theclear
                                     clearand    fluid prose
                                            and fluid          conceals the
                                                        prose conceals                 amount of
                                                                              immense amount
                                                                         the immense           ofwork   that itit took,
                                                                                                 work that         took, to
                                                                                                    several things
            write [her book], while giving us the essence of her findings." That is one of the several
            that is missing from Ficino in Spain. The approach is constipated, as the author drills down
            repeatedly on minor details,                                                               miscellany of
                                           jumps from topic to topic in the effort to accumulate a miscellany
                                  details, jumps                                                                        of
            evidence. SB doesn't
                           doesn't simply
                                   simply miss
                                            miss the
                                                  the forest  for the trees. She frequently pokes around in the
                                                       forest for
            underbrush and thereby fails to offer       larger vision
                                              offer aa larger          of Ficino's presence in Spain.
                                                                vision of

                                                               of the field, or, failing that, a spirited new
            Where is the originality, the exciting new vision of
                                                     intellectual narrowness, aa lack
            polemic? What NV sees as well arc an intellectual                          of depth,
                                                                                  lack of  depth, and
                                                                                                   and aa lack of
            literary sensibility. SB has been diligent, done a good deal of work in libraries and made good
            use of a resource like CORDS, but there's no spark. It often feels like one long, extended gloss.
            It's simply not
            It's        not compelling.

            NV then offered comments on specific chapters, contained in the 13-page document noted
                                                                            she reviewed the external letters
            above, only some of which is noted here. She also observed that she
                            Review Committee meeting and did not deem it necessary to repeat that review, as
            at the Internal Review
            Adorno had already done a splendid job summing up the import of the letters.

                               Poor opening
            Introduction. P.3: Poor    openingsentence:  "A consistent presence in Spanish letters in the
                                                   sentence:
            centuries following his death, Marsilio Ficino was decisively written out of that literary history at
                                                                                    would come to be the
            the end of the nineteenth century as those who began to fashion what would
                                                                            all-Spanish approach."
            Spanish literary canon excised his voice in favour of a purist, all-Spanish approach."

                                        statement. "Excised",
            An intemperate, unproven statement.                 "decisively written out", and "purist" are all
                                                    "Excised", "decisively
            loaded terms, ascribing intentionality
                                     intentionality to the disappearance
                                                    to the disappearance of  Ficino from
                                                                          of Ficino from Spain's
                                                                                          Spain's literary
            history. Did such histories excise
                                        excise other non-Spanish   voices'? She does not say.
                                                      non-Spanish voices'?

            After this maladroit opening, the Introduction just goes downhill and has to be one of the worst
            introductions NV has read. First, the writing is frequently illegible and unclear. Second, instead
            of laying out in a broad sweeping manner her vision and argument, as one would expect in an
                                                                                            and leaves her reader
                                                                      down into the weeds and
            introduction. SB gets lost in disparate details. She gets down
            floundering in them. A turgid, tunnel-vision presentation. What is she doing with     all these
                                                                                            with all
            examples? Where's
                        Where's the
                                 the depth,
                                     depth, the            Where is the larger picture? Indigestible writing.
                                            the analysis? Where

            p. 13: A whopping hadhad error. SB talks about Francisco
                                               talks about                         "forty-five year [spelled out by
                                                                        Franco's "forty-five
                                                            Francisco Franco's
            SB] dictatorship."  He governed as a dictator from 1939 to 1975, a span of 36 years. Even if one
                 dictatorship." He
            started from 1936, the first year of the civil war, that
                                                     civil war,      still isn't 45 years. And he only had control
                                                                that still
            of a part of the country during the war. These are dates that any Hispanist should have engraved
            in her head.

                                                        know very much about modern Spain. She says that -a
            This page also indicates that SB doesn't know
                                                                                     modern Spain] concerned
            considerable part of that political battle [the ideological struggles of modern
                                                                        workers' rights, and modernization in
                                                         industrialism, workers'
            movements like socialism, communism, industrialism,                                            in any
            form, however defined." "Modernization in any                              vague writing, showing
                                                            any form"?? This is poor, vague




Confidential
Confidential - Attorneys' Eyes Only                                                                                           BYRNE009054
                   Case 3:17-cv-01104-VLB Document 70-26 Filed 04/01/19 Page 5 of 7


                                                                                                                     5


             little knowledge of Spanish history, the kind of thing you might expect in an unprepared
             undergraduate's paper.

                                                                                                          literary
             She also claims, in broad, unfounded strokes, that Spain in this period did not rewrite its literary
             history, giving the impression that the country was sunk in an    unilluminated state. But the  pre-
             civil war period, the 1920s especially, was a golden era for Spain culturally and artistically. One
             thinks of the rediscovery of
                                        of GOngora  by the
                                           GOngora by   the brilliant Generation of 1927. And what about
                                                            brilliant Generation
                       Castro's 1925
             Americo Castro's          magnificent work on Cervantes, just to give one example (as well as
                                  1925 magnificent
             several other books of his, all from the 1920s)? One needs to look at more than conventional
             literary histories to understand how the literary past was being rewritten.

             p. 13 SB talks about the use of "Platonic"
                                               "Platonic" as a "frightening epithet" in this period, but gives no
             examples. (In the Conclusion, she returns to the same topic, again without much proof of any
             kind.) As a specialist in this period, NV has never heard of this pejorative use of the term. ItIt may
                  well be true, but you have to give concrete examples. It is not clear what she is talking
             very well
             about. And even if true, this usage must have been
                                                              been aa minor phenomenon,     because itit doesn't
                                                                            phenomenon, because          doesn't show
             up in discussions of the period.

             Chapter 11 Hein°
                        Hein° in          Libraries
                               in Spanish Libraries

             This chapter is largely unreadable. Shows good archival work, but this is uninspiring,
                                                                                            in detail. This is
                                                             just bibliography. Stultifying in
             intellectually dull. Tunnel-visioned. Basically just
             bibliography, but not brilliant or original work. Thirty-three pages of dense bibliographical
             material. Descriptive, little analysis.

             Chapter 2 Ficino as Authority in Sixteenth-Century Spanish Letters

             This chapter is like a Silva
                                    Silva de
                                           de varia
                                              varia leccion,
                                                    leccion, aa miscellany of topics. Jumps from one topic to the
                                                                miscellany of
             next. Topics and tOpicos,    commonplaces that
                                tOpicos, commonplaces      that could
                                                                could and do have sources other than Ficino (such
                                                                      and do
             as the evil eye, p.54). One quotation after another. On page 56, SB refers to a series of
             annotations, but her own approach in this chapter is also annotative, not analytical. Tiny
             details—not illuminating. What is the bigger picture here? Lots and lots of quoting from one
             topic to another, from cures for gout to the body-soul question to prudence. An indigestible
             hodge-podge. Deadly dull dull approach. A lot of quotations from other scholars. No strong SB
                                                     nearly enough analysis. indeed, there is almost no textual
                                                not nearly
             presence here. A lot of quoting, not
             analysis, except for two pages on on the extraordinary                   "Coloquio de los perros",
                                                       extraordinary Cervantes text, "Coloquio
             which deserves much
                               much more than that.
                                                 that. Later, SB does devote more space to I,a Galatea. She
             shows the Ficino influence, butbut she  doesn't open the Cervantes text up. You could devise two
                                                she doesn't
             columns (Heim) and Cervantes) to prove her point. This is workmanlike analysis at best. In the
             section, "On Beauty and Love," SB hangs her claim to offering something new by flogging one
                      "love is a desire for beauty," hut in truth, we are talking about a source study in these
             phrase, "love
             pages (and   elsewhere). This chapter, like preceding ones, is not very readable.
                    (and elsewhere).

              See the original
             [See     original 13-page document
                                       document for the rest of this commentary.]
                                                                     commentary.




Confidential
Confidential - -Attorneys'
                 Attorneys'  Eyes
                           Eyes   Only
                                Only                                                                                     BYRNE009055
                                                                                                                         BYRNE009055
                  Case 3:17-cv-01104-VLB Document 70-26 Filed 04/01/19 Page 6 of 7


                                                                                                             6


            More discussion
            More   discussion                  Sue's lastAssociate
                                    Sue's last promotion—to
                            ensued.ensued.                                Professor on
                                                                 promotion—to          term—was inProfessor
                                                                                     Associate     2013.    on term—wa
            The  Cervantes
            The Cervantes book was
                               book considered
                                       was      at that
                                             considered time. The
                                                               at vote to
                                                                    that  promote
                                                                           time.  was  unanimous.
                                                                                     The  vote  toHoward
                                                                                                    promote was unanim
            Bloch asked
            Bloch       what what
                    asked           we conclude
                             we should  shouldfrom   conclude   vote.
                                                         such a from such a vote.

            Jackson
            Jackson       that thethat
                     saidsaid              her work
                                   aim ofthe          of not
                                                aim was   herto provide
                                                                  work was a broader
                                                                                 notreach, but a narrowa focus,
                                                                                      to provide                and reach, but
                                                                                                          broader
            that
            that     did not
                 sheshe   didintend     make a paradigm
                                 notto intend      to makeshift ain the field. Her shift
                                                                    paradigm               in be
                                                                                   work should    judged,
                                                                                                the        he Her work should
                                                                                                      field.
            suggested,
            suggested,  on theonbasis
                                   theof her intentions.
                                          basis    of her intentions.

             Valis
             Valis noted  that the
                      noted      that      promotion
                                   earlierthe        to Associate
                                               earlier            Professor
                                                          promotion           term was self-contained
                                                                         toonAssociate      Professor and on
                                                                                                          not term was self
            aa pre-tenure  decision.
                pre-tenure decision.

            Adornoobserved
            Adorno     observed that SB        SBfulfill
                                         did not
                                       that          didthenot
                                                             scholarly promise
                                                                 fulfill       of her
                                                                             the   scholarly          as the Ficino
                                                                                      earlier work,promise        of her earlier w
            book    a lesser
            bookis is        achievement
                         a lesser            than the Cervantes
                                        achievement          than one,
                                                                     the  Cervantestheone,
                                                                       notwithstanding               flaws. (It
                                                                                            latter'snotwithstanding       the latte
            should be noted
            should     be     that
                            noted  at the time
                                       that     of
                                               at  the earlier
                                                     the   timepromotion,
                                                                   of     the
                                                                        the   weaknesses
                                                                              earlier      of SB's
                                                                                          promotion, writing and
                                                                                                             the    weaknesses of S
            scholarship
            scholarship  were discussed.    The positive outcome
                                were discussed.                     was premised
                                                           The positive           on the hope
                                                                               outcome      wasof premised
                                                                                                    future scholarly
                                                                                                                  on the hope of f
            promise.)
            promise.)

            Gonzalez
            Gonzalez   Perez  said that
                          Perez         outside
                                     said       letters
                                             that    outside      lettersbutwere
                                                        were not infallible,     also asserted that the reading of
                                                                                       not infallible,           but also asserte
            theletters
            the         was "hostile."
                  letters               Gonzalez Echevarria
                                was "hostile."                replied that
                                                        Gonzalez            there was noreplied
                                                                       Echevarria                       reading
                                                                                          such hostilethat      of
                                                                                                              there  was no such
            theletters,
            the                   assertion
                        that this that
                  letters,                  was an
                                          this    assertion       Gonzalez
                                                    invention on was    an Perez's    part. The
                                                                              invention       onhostility
                                                                                                  Gonzalezappeared
                                                                                                                 Perez's part. Th
            to   coming
            tobebe   comingfrom Gonzalez    Perez himself.
                                  from Gonzalez         Perez himself.

            Therewas
            There       some
                      was     discussion
                             some        as to the overall
                                    discussion       as to tenor
                                                              theof 1
                                                                    1 overall     letter.
                                                                                  letter.
                                                                                     tenorBlochofand Jackson
                                                                                                Bloch     and felt
                                                                                                               Jackson felt
            that it was
            that         waspositive
                     it half   halfand positive      andBloch
                                         half negative.        noted
                                                            half       that
                                                                   negative.              could be
                                                                                          could
                                                                                      Bloch        considered
                                                                                                   be
                                                                                                noted    considered
                                                                                                          that
                            effect,
            negative in itsin
            negative           itsadding          judged there
                                          that he adding
                                     effect,                    to behe
                                                             that        1/22judged
                                                                       3 1/   negative
                                                                               negativeletters
                                                                                        there  outto
                                                                                                   of 8.
                                                                                             letters   be out
                                                                                                           3 of 8.

             Giuseppe Mazzotta
             Giuseppe    Mazzottaobservedobserved      thatletters
                                           that the external  the arc very important,
                                                                   external     letters        the opinion
                                                                                      but thatarc   very ofimportant, but t
             the department's
             the   department's          even more is
                              faculty isfaculty      important.
                                                         even more important.

             Gonzalez Perez
             Gonzalez         reiterated
                          Perez          that fairness and
                                     reiterated        thattransparency
                                                               fairness in the
                                                                            andprocess were fundamental.
                                                                                  transparency     in theHe process were f
             suggested
             suggested that if supporting
                            that     if supporting          be spun a certain
                                           materials couldmaterials           way, then
                                                                          could     be the outcome
                                                                                        spun       would spell
                                                                                               a certain   way, then the o
             failure.
             failure.

             JackDovidio
             Jack          observed
                     Dovidio         that faculty
                                 observed         can disagree
                                               that    faculty on matters   of substance,on
                                                                    can disagree              that such of substance, but t
                                                                                          butmatters
             disagreement
             disagreement  does not      not byindicate
                                    by necessity
                                 does               necessity        asked if the reading
                                                           bias. Heindicate        bias.ofHe     letters was
                                                                                             the asked    if the reading of t
             unfair.
             unfair. Are the
                          Areconclusions
                               the conclusions            letters fair and reasonable?
                                          drawn from thedrawn from the letters fair and reasonable?

             Adornonoted
             Adorno     noted       was important
                            that itthat   it wastoimportant         to between
                                                     see the distinction see the substantive
                                                                                    distinction          and
                                                                                             criticismsbetween     substantive
             superlative               substantive
                                 criticisms.
             superlative criticisms. A            Acriticism centered
                                                      substantive      on the absence
                                                                         criticism    of the big
                                                                                        centered picture
                                                                                                      on in SB's
                                                                                                           the   absence of th
             work.
             work. Jackson
                      Jackson                  thatlooking
                                     that she wasn't
                             repliedreplied             she at  the big picture.
                                                              wasn't     looking at the big picture.

             Gonzalez
             Gonzalez Echevarria pointed out
                         Echevarria            that neither
                                           pointed      outGonzalez   Perez nor Jackson
                                                              that neither              had served
                                                                                  Gonzalez         on Senior
                                                                                               Perez   nor Jackson had se
             Appointments,
             Appointments,                    faculty
                                  the rest ofthe
                           unlikeunlike               present at the meeting.
                                                   rest of faculty present at the meeting.

             Howard    Bloch
             Howard Bloch    replied
                                  replied     to question,
                                      to Dovidio's Dovidio's observing that the reading
                                                                  question,             of the letters
                                                                                  observing       that     a fairreading of the
                                                                                                       wasthe
             one and
             one          the letters
                     thatthat
                   and                themselves  were fair.
                                  the letters themselves were fair.




Confidential
Confidential - Attorneys' Eyes Only                                                                              BYRNE009056
                      Case 3:17-cv-01104-VLB Document 70-26 Filed 04/01/19 Page 7 of 7


                                                                                                               7




                Those     present
                Those present           at this point
                                agreedagreed      at that       were ready
                                                           they point
                                                        this                to vote.
                                                                         that        The were
                                                                                  they          ready both
                                                                                         Chair thanked   to Howard
                                                                                                              vote. The Chair tha
                Bloch
                Bloch and and          N4azzotta
                                Giuseppe
                           Giuseppe               for their service.
                                               N4azzotta       for Both   left the
                                                                      their        room. Secret
                                                                                service.    Bothballots
                                                                                                    leftwerethe room. Secret ball
                distributed        to voting
                distributed to the live the live        faculty of the
                                                senior voting          department.
                                                                   senior           Dovidio
                                                                              faculty     ofcounted  the votes: 3 no; 2 Dovidio count
                                                                                               the department.
                yes;    and
                yes; and no  abstentions.
                              no           The
                                   abstentions. vote  was  unfavorable.
                                                          The   vote    was   unfavorable.

                The    Chair
                The Chair  thenthen    reminded
                                 reminded              to discuss the
                                           faculty notfaculty      notoutcome   of the casethe
                                                                         to discuss          with outcome
                                                                                                   the candidate,
                                                                                                              ofasthe case with th
                Jack    Dovidio
                Jack Dovidio         and
                               and the    the
                                       Chair      as yet not
                                              hadChair       informed
                                                           had   as yet       the results
                                                                       her ofnot          of the vote.
                                                                                   informed        her Noofdetails
                                                                                                             the ofresults of the v
                the    vote,
                the vote, of the discussion,
                                of   the     of the confidential
                                          discussion,         of content
                                                                   the   of the external
                                                                         confidential     letters, should
                                                                                               content    be
                                                                                                           ofconveyed
                                                                                                                the  external lette
                to     candidate.
                to thethe  candidate.

                Themeeting
                The meetingwas adjourned at approximately
                               was adjourned              6:20 p.m.
                                                   at approximately 6:20 p.m.




Confidential       - Attorneys'
Confidential - Attorneys' Eyes Only Eyes Only                                                                       BYRNE009057
                                                                                                                    BYRNE009057
